Citation Nr: 1824516	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In that rating decision, the RO denied service connection for bilateral hearing loss and for tinnitus.

The Board notes that the Veteran initiated an appeal of a February 2017 rating decision, in which the RO granted service connection for allergic rhinitis (also claimed as sinusitis), and assigned a 0 percent disability rating. In a February 2018 rating decision, the RO increased the rating for allergic rhinitis to 10 percent. Information in the claims file reflects that the RO is considering whether separate service connection and separate ratings are warranted for allergic rhinitis and chronic sinusitis. As a decision on these intertwined issues is pending, the issue of the rating for allergic rhinitis is not yet before the Board on appeal.

In May 2017, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.


FINDINGS OF FACT

1. Severe, persistent noise exposure during the Veteran's service led to his bilateral hearing loss.

2. Severe, persistent noise exposure during the Veteran's service led to his tinnitus.



CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was incurred in service. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2. The Veteran's tinnitus was incurred in service. 38 U.S.C. §§ 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Much of the same evidence is relevant to the issues of service connection for hearing loss and tinnitus, so the Board is discussing both issues in the same section of this decision. VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). As the Board is granting the benefits sought on appeal, it is not necessary to discuss how VA addressed its duties to notify and assist the Veteran. 

The Veteran reports that during service he was exposed to considerable noise in his duties in aircraft maintenance. He contends that the noise exposure during service caused hearing loss and tinnitus, and that both have continued through the present. In addition, he reports that he was exposed to chemicals during service, and that the chemical exposure may have aggravated his hearing loss.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court explained that, when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. In addition, the Court cited a 1988 medical treatise that stated that the threshold for normal hearing was from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Some of the Veteran's service medical records, mainly, a few pages of examination reports, exist only as very poor copies that are not legible. After repeat scanning of those records, the full results of audiological testing on those reports still are not legible. Nonetheless, most pages of his service medical records are legible, and those records do include some legible reports of audiological testing. The reported service testing did not include speech recognition testing. On audiological testing in February 1980, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
15
15
15
5
5

On audiological testing in June 1982, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
10
LEFT
15
10
10
5
5

In September 1982 a service clinic issued the Veteran ear plugs for hearing protection. On audiological testing puretone thresholds in decibels were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
5
10
10
0
5

On audiological testing in June 1983, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
10
10
10
0
0

The service medical records that are legible do not reflect any complaints of difficulty hearing or of tinnitus.

The Veteran has not indicated that his hearing was tested in the years immediately following his separation from service. In VA treatment in April 2012, he reported that during service he was exposed to loud noise for up to eight hours each day. In June 2012 he had hearing testing at a private facility. On audiological testing, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
25
70
LEFT
10
20
15
25
55

Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear. It was noted that he had ringing in both ears.

In June 2012, D. C. wrote that he served with the Veteran, and they worked in the same shop, as aircraft mechanics. Mr. C. stated that every day, often for the entire eight to twelve hour shift, they were exposed to noise from jet engines and other loud equipment. He reported that through the present he had ringing in his ears and difficulty hearing.

In July 2012 the Veteran submitted a claim for service connection for several disorders including hearing loss and tinnitus.

On VA examination in July 2013, on audiological testing, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
70
LEFT
15
20
15
20
55

Speech recognition scores were 98 percent in the right ear and 96 percent in the left ear. The examiner diagnosed bilateral sensorineural hearing loss. The examiner reported having reviewed the claims file. The examiner found that there were significant changes in hearing thresholds during service in the right ear, but not in the left. The examiner expressed the opinion that it is less likely than not that events in service caused the current hearing loss. The examiner explained that the Veteran wore hearing protection during service, and there was no disabling hearing impairment at separation from service. The examiner opined that right ear hearing impairment existed before service, and that during service it was aggravated beyond a normal progression. The examiner opined that it is less likely than not that the Veteran's tinnitus is related to noise exposure during his service. The examiner explained that the available service medical records do not contain any complaint of tinnitus.

In October 2013 the Veteran wrote that he was not exposed to loud noises before service. He reported that as an aircraft mechanic in service, every day, for three and a half years, he was exposed to loud noise from aircraft engines and other equipment. He stated he was required to wear ear protection and he did. He related that soon after separation from service he began to notice constant ringing in his ears. He reported that he was not exposed to loud noises in his post-service work in a grocery store and as a nurse.

In October 2013, the Veteran's wife wrote that she knew him for many years before his service. She stated that before service she never knew him to have problems with hearing or ringing in his ears. She reported that during his service he was an aircraft mechanic. She stated that all day every day he was around jet engines and other loud equipment. She indicated that she and he were not around each other for many waking hours while he was in service. She stated that soon after his separation from service she noticed that she often had to repeat herself when speaking to him. She related that from that time she commented that he needed hearing aids. She reported that for the past 25 or more years he complained daily of ringing in his ears. She stated that the tinnitus made him need white noise to sleep.

In statements submitted in 2014 the Veteran reiterated his history of prolonged exposure to severe, high-pitched noise during service, and of tinnitus and hearing impairment since then. He noted that during service he experienced the noise as extremely loud even with the provided hearing protection. He recalled that he and others joked that the noise would make them all deaf.

On VA examination in April 2016, the Veteran reported that before service he did not experience tinnitus or difficulty hearing. He stated that during service he had constant exposure to loud noise as an aircraft mechanic. He related that he wore ear protection then. He reported that from separation from service forward he experienced tinnitus. He stated that he did not have significant noise exposure after service. He related that presently he had difficulty hearing in his work as a nurse. He stated that because of his tinnitus he required white noise and sedative medication to sleep. The examiner reviewed a report of hearing testing that showed high frequency hearing loss and noted tinnitus. The examiner expressed the opinion that the Veteran's persistent and severe noise exposure during service caused his current hearing loss and tinnitus.

On VA examination in April 2017, the Veteran reported ongoing difficulty hearing. He related constant tinnitus with onset by the time of separation from service. The examiner reviewed a report of hearing testing that showed high frequency hearing loss and noted tinnitus. The examiner expressed the opinion that the Veteran's noise exposure during service caused his current hearing loss and tinnitus. The examiner explained that, although the Veteran wore hearing protection during service, he nonetheless had damaging noise exposure, because the machinery he worked with produced particularly extreme noise, and he was exposed to those noise levels for so many total hours.

In May 2017, the Veteran submitted a portion of a service department medical examination. The portion did not indicate the date of the examination. On audiological testing, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
25
LEFT
10
15
15
0
5

In the May 2017 Board hearing, the Veteran reported that during service he was exposed every day, through his entire work shift, to very loud noise. He contended that the noise environment was so loud that he experienced severe noise exposure even when wearing hearing protection. He related that he wore the hearing protection that was available, which was mildly effective ear plugs more often than somewhat more effective ear-covering headsets. He noted that at times he had to remove hearing protection to speak with someone or to investigate an unusual engine sound. He stated that his wife did not notice that he had difficulty hearing before or during service. He related that after he was out of service, and they spent more time together, she began to notice that he had difficulty hearing. He stated that he experienced tinnitus during service, but that it was present so regularly that it seemed normal to him. He asserted that chemicals used in aircraft mechanics may have further worsened his hearing loss. 

The Veteran has convincingly related the severity and persistence of his noise exposure during service. In addition, Mr. C. corroborated that history. The 2013 VA examiner opined against, and the 2016 and 2017 VA examiners opined for, an at least equivocal likelihood that the noise exposure during service caused or aggravated hearing impairment that continued after service. Each opining clinician provided reasonably convincing rationale. Considering the evidence together, the Board finds that the evidence for a nexus at least balances the evidence against one. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for the current bilateral hearing loss.

Similarly, accounts from the Veteran, his wife, and Mr. C. are reasonably convincing that the Veteran began to experience tinnitus during service or soon afterward. He reports that tinnitus has continued through the present. The information regarding his experiences before, during, and after service consistently indicates that he had no major noise exposure after service. The evidence at least equivocally supports a causal link between his noise exposure in service and his tinnitus. Thus the Board grants service connection for his tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


